       2:20-cv-02174-CSB-EIL # 1      Page 1 of 35                                     E-FILED
                                                             Monday, 22 June, 2020 10:19:20 AM
                                                                  Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT

                 FOR THE CENTRAL DISTRICT OF ILLINOIS

                                URBANA DIVISION


EUGENE L. WAAS,                                )
                                               )
             Plaintiff,                        )
       v.                                      )
                                               )     Civ. Act. No.
THE CITY OF CHAMPAIGN ILLINOIS, )
THE CITY OF CHAMPAIGN POLICE                   )
DEPARTMENT,                                    )        COMPLAINT
MICHAEL SWANEY, in his Official                )     (Jury Trial Requested)
Capacity as an Officer with the City of        )
Champaign Police Department, Sargent           )
David Frost, in his official capacity with the )
City of Champaign Police Department as the )
Supervisor of Michael Swaney, DC Holly )
Nearing, Individually and in her Official      )
Capacity as an administrative officer with )
the City of Champaign Police Department, )
Chief R. T. Finney, Individually and in his )
Official Capacity as the Person in Charge of )
the City of Champaign Police Department, )
Chief Anthony Cobb, Individually and as the)
Person in Charge of the City of Champaign )
Police Department, Jami Painter,               )
Individually, Douglas Beckmann,                )
Individually, and JOHN DOES,                   )
                                               )
             Defendants.                       )
                                               )




                                         -1-
       2:20-cv-02174-CSB-EIL # 1      Page 2 of 35




                                   COMPLAINT

      COMES NOW Eugene L. Waas and makes and files this Complaint against

Defendants The City of Champaign Illinois; The City of Champaign Police

Department; Michael Swaney, in his Official Capacity as an Officer with City of

Champaign Police Department, Sargent Thomas Frost in his official capacity as the

direct supervisor of officer Michael Swaney, Deputy Chief Holly Nearing,

individually and in her Official Capacity as an Officer with the City of Champaign

Police Department, Jami Painter, individually, Douglas Beckmann, individually,

Chief of Police R. T. Finney, individually and in his Official Capacity as the Chief

of Police of the City of Champaign Police Department, Chief Anthony Cobb,

individually and in his Official Capacity as the Chief of Police of the City of

Champaign Police Department, and certain John Does, as follows:

                                     PARTIES

                                          1.

      Plaintiff Eugene L. Waas (“Plaintiff”) and at all times relevant to this

litigation, Plaintiff was an Employee of the University of Illinois.

                                          2.

      Defendant the City of Champaign Illinois is an agency or political subdivision

of the State of Illinois and may be served with process through, Fredrick C. Stavins,




                                         -2-
       2:20-cv-02174-CSB-EIL # 1     Page 3 of 35




City Attorney, 102 N. Neil Street, Champaign, Il 61820 and/or Mayor Deborah

Frank Feinen, Champaign City Building, 102, N Neil St. Champaign, IL 61820.

                                         3.

      Defendant the City of Champaign Illinois Police Department is an agency or

political subdivision of the City of Champaign, Illinois and may be served with

process through Anthony Cobb, Chief of Police, Champaign Police Department, 82

E. University Ave. Champaign, IL 61820 and/or Fredrick C. Stavins, City Attorney,

102 N. Neil Street, Champaign, Il 61820.

                                         4.

      Defendant Chief of Police Anthony Cobb, at all times relevant to this action

was an employee and in charge of the City of Champaign Illinois Police Department,

and may be served with process through Fredrick C. Stavins, City Attorney, 102 N.

Neil Street, Champaign, Il 61820.

                                         5.

      Defendant Chief of Police R. T. Finney, at all times relevant to this action was

an employee and in charge of the City of Champaign Illinois Police Department, and

may be served with process through Fredrick C. Stavins, City Attorney, 102 N. Neil

Street, Champaign, Il 61820.




                                        -3-
      2:20-cv-02174-CSB-EIL # 1     Page 4 of 35




                                        6.

      Defendant Deputy Chief of Police Holly Nearing (“Nearing”) at all times

relevant to this action was an employee of the City of Champaign Illinois Police

Department. Nearing oversaw enforcement of Administration and Professional

Standards, for the City of Champaign Illinois Police Department and may be served

through Anthony Cobb, Chief of Police, Champaign Police Department, 82 E.

University Ave. Champaign, IL 61820 and/or Fredrick C. Stavins, City Attorney,

102 N. Neil Street, Champaign, Il 61820 and/or Holly Nearing 1911 Brynebruk

Drive, Champaign IL 61822-9242.

                                        7.

      Defendant Michael Swaney, in his Official Capacity as an Officer with City

of Champaign Police Department at all times relevant to this action, and may be

served through Anthony Cobb, Chief of Police Champaign Police Department, 82

E. University Ave. Champaign, IL 61820 and/or Fredrick C. Stavins, City Attorney,

102 N. Neil Street, Champaign, Il 61820.

                                        8.

      Defendant Sargent David Thomas Frost in his Official Capacity as an Officer

with City of Champaign Police Department was at all times relevant to this action,

the direct supervisor of Defendant Michael Swaney and may be served through

Anthony Cobb, Chief of Police Champaign Police Department, 82 E. University

                                      -4-
       2:20-cv-02174-CSB-EIL # 1       Page 5 of 35




Ave. Champaign, IL 61820 and/or Fredrick C. Stavins, City Attorney, 102 N. Neil

Street, Champaign, Il 61820.

                                           9.

      Defendant Jami Painter (“Painter”) is the Associate Vice President of Human

Resources at the University of Illinois and may be individually served with process

at the University of Illinois, System Human Resources, 807 South Wright St. Suite

454, Champaign, Il. 61802 or at 403 Aspen Ct., St. Joseph, IL 61873.

                                          10.

      Defendant Douglas Beckmann (“Beckmann”) was up until October 31, 2011,

the supervisor of Plaintiff at the University of Illinois and may be served with

process at 501 W. Dunbar Street, Mahomet, Il. 61853.

                                          11.

      Defendant John Does are unknown and unidentified individuals who assisted

the named defendants in a civil conspiracy to injure the Plaintiff and deprive Plaintiff

of his civil rights and have caused injury to the Plaintiff through their actions.

Plaintiff expects the identities of unknown John Does will be discovered during this

litigation and their names will be added to this case as their identities and actions are

clarified and revealed.




                                          -5-
       2:20-cv-02174-CSB-EIL # 1       Page 6 of 35




                                   JURISDICTION

                                           12.

      Plaintiff’s federal claims arise under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

                                           13.

      Plaintiff’s federal claims arise under 42 U.S.C. §1983 and the First, Fourth,

Fifth, Eighth and Fourteenth Amendments to the United States Constitution.

                                           14.

      Plaintiff’s state law claims arise from the same transaction and controversy

as Plaintiff’s federal claims.

                                           15.

      This court has personal jurisdiction by virtue of defendants having committed

a tort in the State of Illinois in the furtherance of their conspiracy.

                                           16.

      Jurisdiction and venue are proper in this Court.



      FACTUAL AND COMMON BACKGROUND TO ALL COUNTS

                                           17.

      Mr. Lorenzo Johnson, a reputed electronics expert, and his wife, Mary Jane

Johnson, lived next door to Plaintiff at 2304 Naples Court in Champaign, Illinois

and the residents shared a common wall between the two condominium units.

                                          -6-
       2:20-cv-02174-CSB-EIL # 1     Page 7 of 35




                                        18.

       Plaintiff asked Mr. Johnson several times through the common wall to please

“keep the noise down” so he would be able to sleep. The Johnson’s response was to

continue the harassment and noise.

                                        19.

       The negative responses to Plaintiff’s requests for keeping the noise down led

to the Plaintiff spending over $2,000 to reinforce the sound proofing of the common

wall in his suite.

                                        20.

       Mr. Johnson apparently, to circumvent the sound proofing, began to make

loud noises using a sound amplifier to make intermittent loud popping sounds

throughout the night.

                                        21.

       On at least one occasion both Mr. and Mrs. Johnson came over to Plaintiff’s

condo in the middle of the night and both rang the doorbell and beat on the front

door yelling angrily attempting to get Plaintiff to come to the door to confront

Plaintiff about supposedly hearing the sound of flatulence coming from Plaintiff’s

bedroom and on occasion the bathroom according to the Johnsons’ yelling.




                                       -7-
       2:20-cv-02174-CSB-EIL # 1      Page 8 of 35




                                         22.

      Plaintiff was not seeking a face to face confrontation with the two elderly

Johnsons, so he just ignored this repeated harassing tactic by the Johnsons and did

not answer the door.

                                         23.

      Plaintiff also found that his residence had been illegally entered and electronic

devices (equipped with magnets of some sort) had been attached to Plaintiff’s bed

inside two concealed holes cut open in his box springs. 1

                                         24.

      These two devices effectively amplified the electronic disturbance emanating

from Mr. Johnson’s residence.2




1
  Plaintiff had come home early one day and found Mrs. Johnson trying to enter a
passcode to open Plaintiff’s garage door. Plaintiff had changed his passcode after he
moved into his unit. The Johnson’s had been caretakers of the Plaintiff’s unit prior
to his purchase. Mrs. Johnson left at once when she saw Plaintiff driving up. The
Johnsons, however, also had kept keys to the door locks which Plaintiff found out
were not turned over as should have been done by the Johnsons.
2
  Plaintiff did not have the time with his workload to launch and take part in a
criminal investigation if he reported the actions by the Johnsons to the police
department. Plaintiff also felt it would be disrespectful to not allow some latitude to
the elderly couple.

                                         -8-
       2:20-cv-02174-CSB-EIL # 1     Page 9 of 35




                                        25.

      Plaintiff did not want in any way to have a confrontation with the Johnsons

about this matter and in that regard did not want to bring this matter to the condo

association unless absolutely necessary. Nor did Plaintiff want to involve the police

in the crime of breaking and entering against the then 80-year-old elderly man and

woman who were apparently doing this as some sort of hobby or distraction.

                                        26.

      Plaintiff sought legal advice from a lawyer to peacefully resolve the situation

and it was recommended that he write his concerns to Mr. Johnson. Plaintiff, as

recommend by counsel, sent Mr. Johnson an email on May 11, 2011.

                                        27.

      According to a copy of the Champaign Police Department Report received on

October 18, 2011 through a Freedom of Information Act (“FOIA”) request, by

Plaintiff (See Attachment I), at 7:29 a.m. on May 12, 2011, Mr. Johnson, and his

daughter, Suzanne M. Rinehart, (“Rinehart”),3 called the Champaign Police

Department dispatch claiming Plaintiff was misbehaving by contacting Mr. Johnson

by email, complaining about noise preventing the Plaintiff from sleeping. The report




3
 An employee of the University of Illinois Champaign/Urbana campus in the Budget
and Finance Department.
                                        -9-
       2:20-cv-02174-CSB-EIL # 1     Page 10 of 35




documented that Officer (“Defendant”) Michael Swaney responded to the call and

arrived at the Johnson residence at 8:13 a.m. on Thursday, May 12, 2011.

                                         28.

      After two and one-half hours on the scene, as documented in the attached

police reports, Plaintiff’s email was first shown to Defendant Swaney. What

happened during the hours before the email (the purported entire basis for

dispatching Defendant Swaney) was produced is unknown (emphasis added).

Significantly, there is no time on the Metropolitan Computer Aided Dispatch

(“METCAD”) dispatch ticket report nor his police report documenting Defendant

Swaney “clearing the scene.” This is a required part of dispatch documentation

according to “Intelligence Analyst” Sarah Burgener of the City of Champaign Police

Department.

                                         29.

      According to the police report, Attachment I, Defendant Swaney offered

alternative courses of action to resolve the noise complaint between the Plaintiff and

the Johnsons. Defendant Swaney asked the Johnsons and Reinhart if they wanted

him to “go next door” and talk to the Plaintiff about the issues the email raised. He

also suggested they could all go to the condo association to resolve the dispute.




                                        - 10 -
         2:20-cv-02174-CSB-EIL # 1     Page 11 of 35




                                           30.

        The Johnsons and Rinehart refused both suggestions. They insisted that

Defendant Swaney complete a police crime report and take it directly in to the

University of Illinois, (“University”) the Plaintiff’s and Rinehart’s employer.

Defendant Swaney did so. Defendant Swaney used only the one-sided input from

Rinehart and the Johnsons 4 when he wrote the police report 5 under the direction of

the Rinehart. The report, absent certain vital information, was “approved” as

submitted by Sargent Thomas Frost (“Frost”). (See Attachment 1).

        Defendant Swaney also violated Champaign Police Procedures and Policy by

wrongfully making a medical diagnosis in the report of Plaintiff being a “Paranoid

Schizophrenic.” 6 Defendant Swaney had abused his position as a police officer as

did Frost and the result was Plaintiff’s career being ruined at the University, and in

his career field, effectively destroying the lifestyle of Plaintiff.



4
  This is a violation of Champaign Police Policy and Procedures (“CPPP”) Section
I, C, 5, c, (1), and Section I, D, 1.

5The first version of the police report by Defendant Swaney obtained by the Plaintiff
had the diagnosis of the Plaintiff suffering from “mental illness” redacted. This
version was obtained by the Plaintiff through a FOIA request made in October of
2011. The second version of the police report (See Attachment 2) was received on
June 24, 2019, through a second FOIA. The second version of the police report had
the improper and baseless diagnosis of mental illness, unredacted.
6
    CPPP, Section I, D, 1.

                                          - 11 -
       2:20-cv-02174-CSB-EIL # 1      Page 12 of 35




                                         30.

      Frost, Swaney’s supervisor, also violated the same Champaign Police

Department policy by approving the unfounded, baseless, libelous and illegal police

report 7 that unbelievably ended up in the Department of Human Resources at the

University of Illinois, the employer of Plaintiff and Reinhart. This department was

the home department of Defendant Jami Painter, now an Associate Vice President

of the University.

      Defendant Deputy Chief Nearing deliberately and knowingly covered-up

through redaction the unfounded medical diagnosis of Plaintiff being a “Paranoid

Schizophrenic” for the Defendant City of Champaign Police Depart in violation of

the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.8 (See Attachment 2)




7
  See 720 ILCS 5/26-1(4). A person or person commits disorderly conduct when
he/she knowingly: (4) Transmits or causes to be transmitted in any manner to any
peace officer, public officer or public employee a report to the effect that an offense
will be committed, is being committed, or has been committed, knowing at the time
of such transmission that there is no reasonable ground for believing that such an
offense will be committed, is being committed, or has been committed. Violation of
this section is a Class 4 Felony which can result in fines and/or imprisonment.
8
  Under Brady, (Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963)) the United
States Supreme Court found that the government violates the Due Process Clause of
the Fourteenth Amendment when it "fails to disclose evidence materially favorable
to the accused."

                                        - 12 -
         2:20-cv-02174-CSB-EIL # 1       Page 13 of 35




                                            31.

         Besides being a violation of CPPP, Defendant Swaney had no qualifications

nor training to issue a medical diagnosis, and furthermore such a diagnosis and the

related criminal charge, 2890 Disorderly Conduct 720-5/26-1 against Plaintiff was

made without any contact whatsoever with the Plaintiff 9 and without any

investigation of the criminal allegations in the email committed against the

Plaintiff. 10 The Plaintiff had no notice of the criminal charge against him.

                                            32.

         Swaney failed to investigate the serious allegation of breaking and entering

made by the Plaintiff against the Johnsons, which was one important basis for

Plaintiff sending the email and a key subject in the email (See Attachments 1 and

2). The state of Illinois classifies breaking and entering as a burglary charge

regardless of if there were stolen items or not. It is a crime that needs only intent to

commit another crime in order to be punishable as a felony. 11




9
    Violation of CPPP Section I, C, 5, a, (3) and Section I, E, 2, a, (12).
10
 Violation of the Equal Protection Clause of the Fourteenth Amendment to the
United States Constitution.
11
     See: ILCS Criminal Code of Illinois § 720 5/- 196.

                                           - 13 -
         2:20-cv-02174-CSB-EIL # 1    Page 14 of 35




                                         33.

         It was clear under Illinois law that Defendant Swaney, Defendant Frost,

Rinehart and the Johnsons had conspired to file a fabricated police report which

under Illinois law is a crime.12

                                         34.

         Defendant Swaney’s illegal police report with the criminal charge and

baseless diagnosis (See Attachment 2) was turned over to the University for

disposition of the criminal charge.

         Mr. Robert Easter, then the Chancellor of the University of Illinois’s

Champaign campus, and a long-time personal friend of the Johnsons used his

executive authority to decide how to handle the City of Champaign Police

Department criminal charge and baseless diagnosis of Plaintiff.

                                         35.

         On Monday, May 16, 2011, unknown to Plaintiff at the time, the contrived

and illegal police report became the nexus for Defendant Painter of Human

Resources and Defendant Beckmann to take the following actions. A meeting was

held at 1:00 p.m. whereby the Plaintiff was given a document by Defendant

Beckmann and Defendant Painter. The document stated due to the conflict with the


12
     See footnote 7 above.


                                        - 14 -
       2:20-cv-02174-CSB-EIL # 1      Page 15 of 35




Johnsons and the claims he made against them, Plaintiff was to leave the

Champaign/Urbana campus of the University at once and was not allowed to be back

on University property until he completed psychological testing by a psychiatrist, a

neurologist and other doctors designated by and approved by the University.13

During the meeting Defendant Painter stated that if Plaintiff would confess that he

made “everything up” or “imagined everything” about the actions of the Johnsons

Plaintiff could return to his job.

      When Plaintiff tried to explain the circumstances, Defendant Painter put her

hands over her ears and said she was not trained to listen to (the mentally ill)

Plaintiff. The Plaintiff as instructed left the campus. Plaintiff was put off campus for

seven months for “fitness for duty” testing. The Plaintiff was never allowed to return

to   his   supervisory    position,   despite   negative   findings    and   numerous

recommendations by Plaintiff’s psychiatrist and neurologist, who were assigned by

the University, that Plaintiff should be returned to work immediately in the position

he held prior to May 16, 2011, as he was not mentally ill. (See Attachment 3)

                                          36.

      Prior to May 16, 2011, Plaintiff held dual supervisory positions as President

of Prairieland Energy Inc. (“PEI”), the energy purchase arm of the University, and



13
   Dr. David Marder at the U.I.C. medical center was to be the coordinator of
Plaintiff’s mental/psychological examination.
                                      - 15 -
      2:20-cv-02174-CSB-EIL # 1      Page 16 of 35




as an Assistant Vice President. Plaintiff was also a member of the Board of Directors

of PEI.

                                        37.

             For seven months Plaintiff went through extensive testing. After the

tests were concluded in early December 2011, the lead doctor, Dr. Arthur Traugott,

a psychiatrist for Carle Hospital, emphatically recommended to the University and

all University personnel involved, including, but not limited to Maureen Parks with

Human Resources, that Plaintiff should be returned to work without restrictions of

any kind. Further, the examining medical doctors stated the only thing that Plaintiff

suffers from is mild depression caused by not being allowed to work in his area of

expertise (See Attachment 3). It was Dr. Arthur Traugott’s personal belief that he

openly expressed that the Plaintiff had in fact heard the noises made by Johnsons.

                                        38.

      In early December of 2011 Plaintiff met with Mike Bass, Plaintiff’s new

supervisor since Defendant Beckmann had retired, Maureen Parks and Defendant

Painter. Both Ms. Parks and Defendant Painter were with Human Resources at the

University. There was some indifference as to when Plaintiff returned to work, but

Defendant Painter and Ms. Parks finally settled on the first working day in 2012 as

the return date. Ms. Parks decided, that due to Plaintiff’s “impaired mental health”,

that Plaintiff would be restricted from supervising any people upon his return and

                                       - 16 -
       2:20-cv-02174-CSB-EIL # 1      Page 17 of 35




Plaintiff could not have anything to do with PEI, the energy arm of the University.

(See Attachment 4)

                                          39.

       During and after his return to work, despite the psychiatric findings that there

was nothing wrong with Plaintiff, Defendant Painter and Defendant Beckmann

continued to claim and/or indicated to people both within and outside the University

and to potential employers of Plaintiff, that Plaintiff suffered from serious mental

illness.

                                          40.

       Upon his return colleagues around the University shunned and avoided

Plaintiff. Plaintiff was placed in an office without responsibility and was given work

from time to time far below Plaintiff’s proven capabilities. As example, before May

16, 2011, Plaintiff as Director of Energy Regulatory and Contracts, his initial

position at the University, was able to recover $1.2 million from Commonwealth

Edison for the University by finding a billing error against the University of Illinois

at Chicago. Plaintiff also gave testimony related to a billing error committed by

Ameren acting as billing agent for the Midcontinent Independent System Operator

(“MISO”) at the Urbana-Champaign campus. This required testimony was before

the Federal Energy Regulatory Commission. Plaintiff was also able to use his




                                        - 17 -
       2:20-cv-02174-CSB-EIL # 1     Page 18 of 35




contacts and skills with Peoples Gas to recover over $800,000 worth of natural gas

that was lost due to the application of a super compressibility adjustment.

      Additionally, Plaintiff successfully obtained market participant status for the

University’s Chicago campus in the PJM Interconnection, the transmission operator

that covers the Chicago area. This allowed the U.I.C campus to save substantial

money on its energy settlements and on demand management. Plaintiff successfully

negotiated major natural gas storage and transportation agreements with Peoples Gas

that serves the Chicago campus of the University allowing U.I.C to save up to $4

million per year on gas distribution services. These contracts were negotiated in

2010, and after Plaintiffs return to campus in 2015 and 2020.

                                         41.

      None of the financial commitments made by the University to Plaintiff when

Plaintiff took the management positions was ever realized. In the alternative, after

the series of events caused by the abuse of police power through the fabricated and

illegal Police report written by Defendant Swaney as directed by Reinhart and the

Johnson’s which was illegally covered-up by Defendant Deputy Chief of Police

Holly Nearing, the Plaintiff’s career and lifestyle was ruined.

                                         42.

      Defendant Painter continued with depriving Plaintiff of his civil rights

initiated by the Champaign Police Department, by monitoring Plaintiff directly or

                                        - 18 -
       2:20-cv-02174-CSB-EIL # 1     Page 19 of 35




through other University personnel including scrutinizing his computer usage by

having his emails and work product electronically mirrored to Painter for her

monitoring. Painter also censored and eavesdropped Plaintiff’s telephone calls and

received reports of any meetings which Plaintiff attended. Plaintiff Painter would

try to covertly undermine any attempt Plaintiff made to get his job back with PEI.

This “wiretapping” included video monitoring in what was supposed to be Plaintiff’s

“private office.”

      Personnel who sat outside Plaintiff’s office handled the video surveillance of

Plaintiff through and from the camera planted in his office. They often talked openly

about what they had seen within earshot or listening distance of Plaintiff when

Plaintiff was in his office. Plaintiff told Dr. Traugott14 about these discussions he

overheard and Painter’s video monitoring of Plaintiff, Dr. Traugott response was

“they should not have been talking about it” confirming he was aware of the video

monitoring by Defendant Painter. This continual monitoring angered Dr. Traugott

along with the virtual imprisonment of Plaintiff. (See Attachment 4)

                                      Count 1

                         Civil Conspiracy (State Law) 15


14
 Dr. Traugott was the psychiatrist assigned by the University to evaluate Plaintiff’s
mental state of mind.
15
  Under Illinois law, civil conspiracy is an intentional tort wherein two or more
people come together, “‘for the purpose of accomplishing by concerted action either
                                       - 19 -
        2:20-cv-02174-CSB-EIL # 1     Page 20 of 35




                                          43.

        Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 42 above as if fully restated.

                                          44.

        Defendants Painter of the University of Illinois Human Resources Department

in conjunction with Defendant Beckmann of the University of Illinois and unnamed

John Does with the University of Illinois conspired against Plaintiff, additionally the

Defendants named above with the City of Champaign Police Department also

conspired all    maliciously and intentionally against Plaintiff for the purpose of

injuring the Plaintiff, and depriving him of his property, liberty, and enjoyment of

life.

                                          45.

        As a result of defendants’ civil conspiracy, Plaintiff has suffered damages as

described in Count 13 of this complaint entitled “Damages.”

                                       Count 2

                    42 U.S.C. § 1983 – Violation of Civil Rights




an unlawful purpose or a lawful purpose by unlawful means.’ ” McClure v. Owens
Corning Fiberglass Corp., 188 Ill. 2d 102, 133 (1999) (quoting Buckner v. Atlantic
Plant Maintenance, Inc., 182 Ill. 2d 12, 23 (1998))
                                        - 20 -
       2:20-cv-02174-CSB-EIL # 1      Page 21 of 35




                                         46.

      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 45 above as if fully restated.

                                         47.

      Defendants, acting under color and authority of state law, have maliciously

and intentionally deprived Plaintiff of his rights, privileges, and immunities secured

by the United States Constitution and its laws in violation of 42 U.S.C. § 1983.

                                         48.

      Defendant Champaign Police Department has maliciously and intentionally

deprived Plaintiff of his First Amendment rights, including freedom of speech by

retaliating against him for his communication with the Johnsons by seeking out his

employer to terminate his employment for Plaintiff’s attempt to stop the illegal

actions of the Johnsons.

                                         49.

      University of Illinois personnel named above as Defendants have maliciously

and intentionally deprived Plaintiff of his First Amendment rights, including

freedom of speech, by holding a “Kangaroo Court” behind closed doors and not

allowing the Plaintiff to speak in his defense, while pronouncing a sentence that

destroyed Plaintiff’s career, ruined his life and caused him endure mental pain and

suffering for the remainder of his lifetime.

                                        - 21 -
       2:20-cv-02174-CSB-EIL # 1     Page 22 of 35




                                         50.

      Defendants have maliciously and intentionally deprived Plaintiff of his

Fourteenth Amendment rights, including the prohibition against depriving persons

of life, liberty, or property without due process of law and the prohibition against

denying any person the equal protection of laws by intimidating, harassing,

threatening, and interfering with their privacy and enjoyment of life without

probable cause or substantial justification, using a Kangaroo Court system at the

University of Illinois .

                                         51.

      As a result of Defendants’ actions in depriving Plaintiff of his civil rights in

violation of 42 U.S.C. § 1983, Plaintiff has suffered damages as described in Count

13 of this Complaint entitled “Damages.”

                                      Count 3

                               Abuse of Due Process

                                         52.

      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 51 above as if fully restated.




                                        - 22 -
      2:20-cv-02174-CSB-EIL # 1      Page 23 of 35




                                          53.

      Defendants Swaney and Frost maliciously and intentionally charged Plaintiff

with a crime, without probable cause, without an investigation and with insufficient

grounds for making such a charge.

                                          54.

      Defendants Swaney and Frost maliciously and intentionally delivered the

criminal charge with the unfounded claim of the Plaintiff being a “Paranoid

Schizophrenic” to the Plaintiffs’ employer, the University of Illinois , for the

Plaintiff to be judged and punished for the alleged crime without any hearing on an

ex-parte basis by University personnel.

                                          55

      Defendant Deputy Chief Nearing covered-up through redaction key

exonerating evidence materially favorable to the accused. Further Nearing failed to

disclose other exculpatory evidence about the illegal police report.

                                          56.

      These actions and/or lack of action are violations of the Fourteenth

Amendment to the United States Constitution.

                                          57.

      As a result of Defendants malicious prosecution of Plaintiff and their abuse of

right to due process under the 14th Amendment to the United States Constitution, in

                                       - 23 -
       2:20-cv-02174-CSB-EIL # 1       Page 24 of 35




violation of 42 U.S.C. § 1983, Plaintiff has suffered damages as described in Count

13 of this Complaint entitled “Damages.”

                                       Count 4

                        Obstruction of Justice (State Law)

                                  720 ILCS 5/31-4.

                                             58.

This citation states it is a felony when:

      A person obstructs justice when, with intent to prevent the apprehension or

obstruct the prosecution or defense of any person, he knowingly commits any of the

following acts:


  (a) Destroys, alters, conceals or disguises physical evidence, plants false

      evidence, furnishes false information; or


  (b) Induces a witness having knowledge material to the subject at issue to leave

  the State or conceal himself; or


  (c) Possessing knowledge material to the subject at issue, he leaves the State or

  conceals himself.


                                             59.



                                            - 24 -
         2:20-cv-02174-CSB-EIL # 1       Page 25 of 35




               Defendant Deputy Chief of Police Holly Nearing committed

 “Obstruction of Justice” when she deliberately and knowingly covered-up through

redaction the unfounded medical diagnosis of Plaintiff being a “Paranoid

Schizophrenic” for the Defendant City of Champaign Police Depart in violation of

the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.

         Nearing oversaw enforcement of Administration and Professional Standards,

police policy and procedures for the City of Champaign Illinois Police Department.

Nearing as such not only covered up the unfounded diagnosis but based on her

training and experience did not report the other multiple violations of police policy

and procedure and the illegally of the police report.16

                                          Count 5

                                       Wiretapping

                                     18 U.S.C. § 2510-22

                                720 ILCS (State Law)

                                            59.

         Defendant Painter intercepted records, or transcribes, in a surreptitious

manner, any private electronic communication to which he or she is not a party



16
     See footnote 8, herein above.

                                           - 25 -
       2:20-cv-02174-CSB-EIL # 1      Page 26 of 35




unless he or she does so with the consent of all parties to the private electronic

communication. Plaintiff never gave permission for Defendant Painter to take such

actions.

                                            60.

     Further Defendant Painter used and/or disclosed information which he or she

knows or reasonably should know was obtained from a private conversation or

private electronic communication in violation of the law and did so without the

consent of Plaintiff.

                                       Count 6

             Intentional Infliction of Emotional Distress (State Law)

                                            61.

   Plaintiff realleges and incorporates herein the allegations contained in paragraphs

1 through 51 above as if fully restated.

                                            62.

      Defendants intentionally and maliciously injured Plaintiff and deprived him

of his career, liberty, and enjoyment of life.

                                            63.

      Defendants intentionally and maliciously inflicted severe emotional distress

on Plaintiff and Defendants’ conduct was so outrageous that it exceeded all possible

balance of decency and is utterly intolerable in a civilized community.

                                           - 26 -
       2:20-cv-02174-CSB-EIL # 1     Page 27 of 35




                                         64.

      Defendants have caused Plaintiff severe and emotional distress that no

reasonable person could be expected to endure.

                                         65.

      As a result of Defendants’ intentional and malicious infliction of emotional

distress, Plaintiff has suffered damages described in Count 13 of this Complaint

entitled “Damages.”

                                      Count 7

                          Punitive Damages (State Law)

                                         66.

      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 58 above as if fully restated.



                                         67.

      Defendants intentionally and maliciously injured Plaintiff, and Defendants’

conduct evidences a willful, wanton, and reckless disregard of Plaintiff’s rights.

                                         68.

      As a result of Defendants’ intentional and malicious conduct, Plaintiff is

entitled to a punitive damages award against the Defendants described in Count 13

of this Complaint entitled “Damages.”

                                        - 27 -
          2:20-cv-02174-CSB-EIL # 1     Page 28 of 35




                                         Count 8

                   Tortious Interference With Contract (State Law)

                                            69.

          Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 61 above as if fully restated.

                                            70.

          Defendants have maliciously and intentionally deprived Plaintiff of his

property, liberty, and enjoyment of life and have tortuously interfered with his

employment contract with the University of Illinois and his related contractual

rights.

                                            71.

          As a result of Defendants’ tortious interference with contract, Plaintiff has

sustained damages as described in Count 13 of this Complaint and entitled

“Damages.”

                                         Count 9

                             Libel and Slander (State Law)

                                            72.

   Plaintiff realleges and incorporates herein the allegations contained in paragraphs

1 through 71 above as if fully restated.




                                           - 28 -
       2:20-cv-02174-CSB-EIL # 1       Page 29 of 35




                                          73.

      Defendants Swaney, Frost, Deputy Chief Nearing, Painter and Beckmann

have intentionally and maliciously conveyed false information and published false

allegations about Plaintiff, falsely accused him of a crime, and being mentally ill to

his business colleagues and friends.

                                          74.

      The purpose of making these false accusations was to injure the Plaintiff’s

reputation and assist the aforementioned Defendants in their goal of destroying the

Plaintiff’s career and subsequent cover-up the Defendants actions in that regard.

                                          75.

      As a result of the defamatory statements, Plaintiff ‘s reputation in the business

community has been severely diminished and he has suffered damages as described

in Count 13 of this Complaint entitled “Damages.”

                                       Count 10

                Wrongful Discharge and Retaliation (State Law)

                                          76.

      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 68 above as if fully restated.



                                          77.

                                         - 29 -
       2:20-cv-02174-CSB-EIL # 1       Page 30 of 35




      On June 15, 2020, Plaintiff’s employment with the University of Illinois will

be ended.

                                          78.

      The basis of the termination of the Plaintiff was the abuse of police power by

police officers with the Champaign Police Department and the subsequent decisions

by the “Kangaroo Court” that endorsed the abuse of police power.

                                          79.

      Since the Plaintiff’s recent discovery of the abuse of police power and the

cover-up by the Defendants, Plaintiff has requested the University to recognize the

law enforcements abuse of power, and to offer the Plaintiff a supervisory position

that is open at the University and Plaintiff is both qualified for and has requested.

The University can now address the “abuse of police power” and its de facto

endorsement of its use on an unwitting individual who was part of the University

Community. These issues are now in the forefront of the interests of the American

public. Effectively, the University holding a “Kangaroo Court” which sentenced the

Plaintiff to years of abuse by the University, is the antithesis of values of most of the

American public about the abuse of police power.




                                          80.

                                         - 30 -
       2:20-cv-02174-CSB-EIL # 1      Page 31 of 35




      As a result of Plaintiff’s wrongful discharge and retaliatory conduct of the

Defendants, Plaintiff has suffered damages as described in Count 13 of this

Complaint entitled “Damages.”

                                      Count 11

                          Vicarious Liability (State Law)

                                         81.

      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 80 above as if fully restated.

                                         82.

      The actions of the Defendant employees of the City of Champaign Police

Department as described in this Complaint were performed within the course and

scope of their employment with the City of Champaign Police Department.

                                         83.

      Under the doctrine of respondent superior, the Champaign Police Department

is responsible for the actions of its employees.

                                         84.

      As a result of wrongful and illegal actions by the City of Champaign Police

Officer Defendants, Plaintiff was wrongful discharged and suffered retaliatory

conduct by the University of Illinois Defendants, Plaintiff has suffered damages as

described in Count 13 of this Complaint entitled “Damages.”

                                        - 31 -
      2:20-cv-02174-CSB-EIL # 1      Page 32 of 35




                                     Count 12

                               Negligence (State Law)


                                        85.


      Negligence is a common law cause of action specifically recognized by

Illinois courts. Illinois courts refer to three elements required to support a

negligence claim, (Hartnett v. Boston Store of Chicago, 265 IL 331 (1914)) it

is probably better to discuss five elements when explaining what constitutes

cause of action for negligence. Quinn v. Sigma Rho Chapter of Beta Theta Pi

Fraternity, 155 Ill.App.3d 231 (4th Dist. 1987). The five elements are:


   1. The existence of a duty,

   2. the duty must be owed from the defendant to the plaintiff,

   3. a breach of that duty,

   4. injury or damages to the plaintiff, and

   5. the injury or damages must be proximately caused by the defendant’s

      breach of duty. Id.


   Defendant Chief of Police R. T. Finney, and Defendant Chief of Police Anthony

Cobb legally must maintain the policy and procedures throughout the

Champaign Illinois Police Department.           However, the Defendant Officers


                                       - 32 -
      2:20-cv-02174-CSB-EIL # 1      Page 33 of 35




clearly show there exists a pattern and practice of lack of enforcement of these

policies including the officers being above the law. Instead of enforcing the law

the management of the police department did not take remedial action and

instead they covered up the breaking of the law by Defendant police officers

Sargent Thomas Frost and Michael Swaney.


                                        86.


      The Plaintiff’s employer the University of Illinois should have

immediately been notified of the illegal acts of the police officers against the

Plaintiff. The negligence of the two Police Chiefs in allowing the pattern and

practice of the police officers under their command to both break the law and

cover it up failed to enforce the standard of conduct owed to the Plaintiff, and

as a result the Plaintiff was seriously injured.


                                        87.


      As a result of negligence, Plaintiff has suffered damages as described in Count

13 of this Complaint entitled “Damages.”

                                     Count 13

                                     Damages

                                        88.


                                       - 33 -
      2:20-cv-02174-CSB-EIL # 1      Page 34 of 35




      Plaintiff realleges and incorporates herein the allegations contained in

paragraphs 1 through 87 above as if fully restated.

                                         89.

      As a result of Defendants’ malicious and intentional conduct, Plaintiff has a

claim for lost wages and benefits dating back to May 16, 2011.

                                         88.

      As a result of Defendants’ malicious and intentional conduct, Plaintiff has a

claim for reinstatement to an equivalent position at the University that he had on

May 16, 2011.

                                         89.

      As a result of Defendants’ malicious and intentional conduct, Plaintiff has

suffered chronic severe emotional pain and suffering.

                                         90.

      As a result of Defendants’ malicious and intentional conduct, Plaintiff has

been publicly humiliated, his reputation has been damaged, he has lost his stature in

the community and his career has been ruined.

      WHEREFORE, Plaintiff prays that he has a jury trial on all issues and

judgment against the Defendants as follows:

      a. That Plaintiff recovers for the deprivation of his civil rights and liberties

         in an amount determined by the enlightened conscience of the jury;

                                       - 34 -
        2:20-cv-02174-CSB-EIL # 1      Page 35 of 35



      b. That Plaintiff recovers for mental and emotional pam and suffering,

         psychological torture, and humiliation in an amount to be determined by

         the enlightened conscience of the jury;

      c. That Plaintiff recover for past and future lost wages in an amount in excess

         of $2 million dollars;

      d. That Plaintiff recover punitive damages in an amount not less than 2

         million dollars;

      e. That Plaintiff recover attorney's fees and cost oflitigation as allowed under

         42 U.S.C. § 1988 and state law;

      f. That Plaintiffs record both within the City of Champaign Police

         Department and with the University related to the actions described above

         be expunged, and

      g. That Plaintiff recover such other and further relief as is just and proper.



Respectfully Submitted by,



~f_.
Gene L. Waas,
Pro Se Plaintiff
1611 Windward Pointe
Champaign, Ill 61821
(217) 954-0292



                                        - 35 -
